For convenience I will address my observations to the case first above stated; they will apply as well to the second.
The elements essential to establish the plaintiff's cause of action were:
1. That the car which collided with the car in which the plaintiff was riding belonged to the defendant Pettit Motor Company.
2. That the driver of the colliding car was an agent of the defendant company, acting at the time in the course of his employment.
3. That the collision was caused by the wrongful act of such agent.
4. Injury and consequent damages.
The plaintiff recognized the obligation resting upon him to establish these elements, for he alleges in his complaint that the colliding car was at the time owned and operated by the defendant, and was being driven by one of its agents whose negligence and willfulness caused the collision and consequent injury to his damage so many dollars.
I think that there was sufficient evidence of the defendant's ownership of the car to justify a submission of that issue to the jury. It appears from the evidence offered bythe defendant that the Buick car, the colliding car, had been owned by Mrs. Ely, wife of the president of the defendant company; she had traded it to the defendant for a Ford *Page 13 
sedan; it had been delivered to the defendant, and a demonstrator's license tag had been placed upon it; the delivery of the Ford sedan had been delayed, and, pending its delivery, Mrs. Ely was permitted to use the Buick as she pleased; when informed of the collision, the defendant sent its truck to the scene and took charge of the Buick car. I think that it might have been a legitimate inference from these circumstances that title to the Buick car had passed from Mrs. Ely to the defendant.
I do not think, however, that there was a particle oflegitimate evidence tending to show that, at any time. Hamilton, the negro driver of the car, was ever an employee or agent of the defendant, or that, if such, he was at the time of the collision actually acting within the course of his employment or agency.
The sole evidence offered to establish this essential element was a declaration made by the driver of the car, immediately after and at the scene of the collision, that he was working for the Pettit Motor Company; "to phone them and they would get him out of this trouble; that he had been working for them a number of years and had one accident, and they would take care of him."
The defendant objected to the admission of the testimony of the plaintiff and of one of his witnesses detailing this declaration, upon the ground that it was hearsay and inadmissible.
It appears, though not distinctly, that his Honor the presiding Judge, admitted the testimony upon the ground that it was a part of the res gestae. That is the contention of counsel for the respondent, and, in the leading opinion by the Chief Justice, it is reiterated: "We see no error in admitting the statement of Lee Hamilton, (the driver); it waspart of the res gestae. * * * There is no question that the statement in the case at bar was a part of the res gestae. * * * It will be noted the trial Judge is the first instance. *Page 14 
would only permit the statement made right at the accident, which, as stated, was part of the res gestae. * * *"
There is quite a good deal of confusion of thought and lack of discrimination manifest in the treatment of the subject of the admissibility of declarations of an agent. The lack of discrimination and consequent confusion of thought is demonstrated by the failure to differentiate between the declarations of an agent which are part of the res gestae and those declarations which were made in the course of his employment
and while the matter in controversy was actually pending. The declarations of an agent, which are shown to have been a part of the res gestae, are admitted, not because he was an agent, but because they come within the class of excepted hearsay evidence which fulfills the requirements of the res gestae rule: the declarations of one not an agent would be received under the same conditions. The declarations of an agent made within the course of his employment, and while the matter in controversy was pending, are admitted, not because they were made as part of the res gestae, but because they were made under circumstances stated. They would be received weeks or months after the episode inquired into, provided that they were made under those circumstances. They may utterly fail of complying with the rule of res gestae, and still be admissible upon the entirely different foundation. It is misleading and incorrect, manifestly, to hold that, before the declarations of an agent can be received, they must be shown to have been both a part of the res gestae and within the course of his employment. They may have been either or both, and admissible for that reason.
Mr. Tiffany, in his work on Agency (2d Ed.) § 106, makes the matter as clear as sunlight. He concludes thus: "On the one hand, declarations made at the time of the act by the parties participating therein and part of the res gestae
— that is, of the surrounding circumstances — are admissible, irrespective of whether the participants are servants of the *Page 15 
person sought to be held responsible for the act, and by whomsoever made. On the other hand, the statement of a servant or agent is admissible as an admission, if it is made when he is engaged in some authorized transaction, and it is within the scope of his authority in that transaction to make the statement. To illustrate: In an action against a railway company, by a person injured by a collision, the declaration of the engineer, referring directly to and characterizing or explaining the occurrence, made at the time or immediately afterwards, under its immediate influence, may, under the circumstances of the case, be held part of the resgestae, and admissible against the company upon that ground. It might be, however, that some subsequent statement of the engineer as to the cause of the accident, although not part of the res gestae, would be evidence against the company as an admission, as for example, if it happened to be made by him in the course of his duty in making a report of the accident to a superior officer. In the one case the declaration of the engineer is admissible as a circumstantial fact, as part of the res gestae, because it is the spontaneous utterance of a participant in the event. In the other case his statement is admissible against the company as an admission, because it is made at a time and under circumstances when the engineer has authority to make it. If the statement is not admissible, either as a declaration forming part of theres gestae, or as an admission, it cannot be received."
The declarations of Hamilton could not have been received, therefore, unless it had been shown that they were either a part of the res gestae, or were made by him, as an agent of the defendant, while actually engaged in the business of his agency. It is possible that they may have been made under both conditions; but it is clear that, if they were not made under either, evidence of them should not have been received.
First, were they a part of the res gestae, as probably held by the presiding Judge, contended for by counsel for respondent, *Page 16 
and distinctly held in the leading opinion of the Chief Justice?
It will be observed that the declarations did not purport to narrate a single circumstance connected with the collision; but were intended to establish the relation which existed between the driver of the car and the defendant, a matter which necessarily pre-existed the occasion of the collision.
My understanding of the law is that the declarations sought to be admitted must relate to the immediate circumstances of the transaction under review, as tending to describe, elucidate, or explain its character.
In 10 R.C.L., 977, it is said: "To bring acts and declarations within the doctrine of res gestae they must be connected with and grow out of the act or transaction which is the subject-matter of inquiry so as to form one continuous transaction, and must in some way illustrate, elucidate, qualify, or characterize the act, and in a legal sense be a part of it."
And at page 982: "Res gestae include all those facts and circumstances which are incidents of a particular litigated act, and which are illustrative of such act and in contemplation of law are part of the act itself."
In State v. Belcher, 13 S.C. 463 (quoted with approval in State v. McDaniel, 68 S.C. 304, 47 S.E., 384, 102 Am. St. Rep., 661, and indirectly in Nelson v. R. Co., 68 S.C. 462,47 S.E., 722), the Court said: "Where the inquiry is as to a certain transaction not only what was done, but also what was said by those present during the transaction, is admissible for the purpose of explaining its character * * * To make declarations a part of the res gestae, they must be contemporaneous with the main fact, not, however, precisely concurrent in point of time. If they spring out of the transaction, elucidate it, and are made at a time so near to it as reasonably to preclude the idea of deliberate design, they are then to be regarded as contemporaneous." *Page 17 
"Where the declarations (of a party) do not explain, illustrate or characterize a fact, but are offered merely to establish the existence of the fact, or to strengthen other proof of the existence * * * they are not admissible in evidence as part of the res gestae." Corder v. Talbott,14 W. Va., 277.
In Ellis v. R. Co., 132 Va., 24, 110 S.E., 382 it was held that a declaration admissible under the res gestae rule must have been an undersigned or illustrative incident or part of the litigated act.
In Pinney v. Jones, 64 Conn., 545, 30 A., 762, 42 Am. St. Rep., 209, it was held, quoting syllabus: "Res gestae are the circumstances, facts, and declarations which grow out of the main fact, are contemporaneous with it, and serve to illustrate its character."
In Bush v. Roberts, 111 N.Y., 278, 18 N.E., 732, 7 Am. St. Rep., 741, it was held, quoting syllabus: "In order that the declarations of a party may be admissible in evidence as part of a transaction, they must grow out of the principal fact or transaction, illustrate its character, be contemporaneous with it, and derive some degree of credit from it."
In Hermes v. Ry. Co., 80 Wis. 590, 50 N.W., 584, 27 Am. St. Rep., 69, it was held, quoting-syllabus: "Res gestae
mean the circumstances, facts, and declarations which grow out of the main fact, contemporaneous with it, and serve to illustrate its character."
In Redmon v. Met. St. Ry. Co., 185 Mo., 1,84 S.W., 26, 105 Am. St. Rep., 558; it was held, quoting syllabus:"Res gestae are those circumstances which are the automatic and undisguised incidents of a particular litigated act, and which are admissible when illustrative of such act, and which in contemplation of law are a part of the act itself."
In Leach v. R. Co., 29 Utah, 285, 81 P., 90, 110 Am. St. Rep., 708, it was held, quoting syllabus: "Declarations and acts sought to be introduced in evidence as part of the res gestae *Page 18 
must be connected with or grow out of the main transaction which is the subject matter of litigation, and must tend to explain and elucidate it."
In Butler v. R. Co., 143 N.Y., 417, 38 N.E., 454, 456, 26 L.R.A., 46, 42 Am. St. Rep., 738, the Court said: "While proximity in point of time with the act causing the injury is in every case of this kind essential to make what was said by a third person competent evidence against another as part of the res gestae, that alone is insufficient, unless what was said may be considered part of the principal fact, and so a part of the act itself. But as in this case the act was complete before the remark of the brakeman was made, although closely connected with it in point of time, and was not one naturally accompanying the act, or calculated to unfold its character or quality, it was not admissible as res gestae. It was as independent of the principal fact, and as incompetent as evidence, as though the act and the remark had been made further seperated in point of time. `Res gestae,' in a case like this, implies substantial coincidence in time; but, if declarations of third persons are not in their nature a part of the fact, they are not admissible in evidence, however closely related in point of time."
The case of Renfro v. Central Coal  Coke Co. (Mo. Sup.), 19 S.W.2d 766, 770, is precisely in point. There a child was run over by a coal truck driven by a man named Brown; shortly after the accident and while the child was being removed to a car, a policeman came up; he questioned the driver who was standing in front of the truck; the driver told the policeman that he was working for the (defendant) and could be found at the yards any time that he was needed; the testimony was objected to by the defendant. The Court, in reversing the judgment, said: "This statement can in no sense be regarded as res gestae. It was not a spontaneous utterance made at the time of the incident involved, explaining or throwing light upon it. It did not refer to the accident at all, but to matters entirely disconnected *Page 19 
with it. * * * It is offered solely as evidence of the existence of the agency itself. It was not competent for this purpose." (Citing authorities).
The case of Hackney v. Dudley, 216 Ala., 400,113 So., 401, 403, is equally pertinent. The facts and ruling sufficiently appear from the following extract from the opinion: "The trial Court erred in permitting witnesses for plaintiff to testify that Hambright said just after the collision that he and his son were working for defendant. This was objectionable because it was no part of the res gestae
of the collision, but was independent hearsay merely. An agent's declarations, of any sort, are not competent evidence against his principal unless made in the prosecution of the principals' business, within the scope of the agent's authority, and with reference to and explanatory of the act or transaction in question"— citing cases.
In the case of McAvon v. Brightmoor Co.,245 Mich., 44, 222 N.W., 126, 127, the same conclusion was reached, as appears from the following extract from the opinion:
"Jack W. Wilson, a witness produced by plaintiff, stated that after the accident, and while the driver of the truck was still in his seat, he spoke to him, and he was then asked `whether or not anything was said in reference to the owner of the truck.' On objection he was not permitted to state the answer made by the driver. Error is assigned on this ruling.
"Where a personal injury results from a collision, as in this case, one of the facts to be determined on which liability may be predicated is, What caused the collision? Statements made by those present, incidental thereto, and explanatory thereof, termed the res gestae, are admissible although in fact hearsay. But, as was said in Rogers v. Saginaw-BayCity R. Co., 187 Mich, 490, 494, 153 N.W., 784, 785:
"`It is well established by the authorities that the only conditions upon which such statements will be allowed in evidence are (1) that there is a startling occasion, startling *Page 20 
enough to produce nervous excitement, and render the utterance spontaneous and unreflecting; (2) that the statement must have been made before there has been time to contrive and misrepresent; and (3) the statement must relate to the circumstances of the occurrence preceding it. 3 Wigmore on Evidence, § 1750 et seq.'
"The statements made in such cases must be voluntary and the spontaneous outgrowth of the occurrence, Bernardv. Grand Rapids Paper Box Co., 170 Mich., 238,136 N.W., 374, 42 L.R.A. (N.S.), 930, and, as said in theRogers case, `must relate to the circumstances of the occurrence preceding it.' The rule thus stated was quoted with approval in the more recent case of Stone v. Sinclair RefiningCo., 225 Mich., 344, 350, 196 N.W., 339, 341. The answer of the driver, if responsive to the question asked by Wilson, would in no way have related to the cause of the collision, and would not have been a part of the resgestae."
The cases from this Court are entirely in harmony with the proposition that the declaration claimed to constitute a part of the res gestae must have referred directly to the transaction under consideration, tending to throw light upon the circumstances under which it arose. State v. Arnold, 47 S.C. 9,24 S.E., 926, 58 Am. St. Rep., 867; Gosa v. R.Co., 67 S.C. 347, 45 S.E., 810; Nelson v. R. Co., 68 S.C. 462,47 S.E., 722; State v. McDaniel, 68 S.C. 304,47 S.E., 384, 102 Am. St. Rep., 661; Puryear v. Ould, 81 S.C. 456,62 S.E., 863; Young v. R. Co., 75 S.C. 190,55 S.E., 225; Maybank v. Rogers, 101 S.C. 450, 86 S.E., 2;Kitchens v. Melton, 103 S.C. 270 87 S.E., 1006; Statev. McKinney, 104 S.C. 358, 89 S.E., 353; Templeton v.R. Co., 117 S.C. 44, 108 S.E., 363.
While I think that there can be no question as to the soundness of the foregoing principles, there is a phase of the subject which should not escape attention. It is thus expressed in 2 C.J., 939: "While the declarations of an alleged *Page 21 
agent are of themselves incompetent to prove agency, if the agency is otherwise prima facie proved, they become admissible in corroboration, where they constitute a part of the res gestae and were made at the time of the transaction in question. Thus, where the agency has been established by independent evidence, the declarations of the agent are competent to show that he acted as agent and not on his individual account, or to show the nature and extent of his authority."
Our own case of Bass v. American Export Corp., 124 S.C. 346,117 S.E., 594, 595, 30 A.L.R., 168, illustrates the principle. There it was held: "While agency may not be established by the declarations and conduct of the alleged agent alone, such declarations and conduct may be admissible as circumstances in connection with other evidence tendingto establish agency."
But in the present case there is no such evidence; the sole reliance of the plaintiff to establish the agency of Hamilton is the statement that he made.
This, however, is aside from the admissibility of the evidence as part of the res gestae; if there had been other evidence of agency, the declarations would have been admissible regardless of the question of res gestae.
This brings me to the other question in the case: Is thereany evidence outside of the declarations tending to show thatHamilton was, in the circumstances of the collision, actingas an agent of the defendant?
Assuming that, upon a submission of the issue of ownership of the Buick car, the jury would have been justified, as I think they would, in finding that issue in favor of the plaintiff, absolutely the only evidence which could form the basis, even of an argument that Hamilton was the agent of the defendant, is the fact that he was driving a car that belonged to the defendant; in other words, that a presumption arose that Hamilton was an agent of the defendant and engaged about its business at the time of the collision; *Page 22 
a presumption that would have been as legitimate if a thief had stolen the car.
It has been suggested that the case of Burbage v. Curry,127 S.C. 349, 121 S.E., 267, 268, sustains such a presumption. I do not think so. There it was held: "When one is found in possession of property of another, using it in theservice of such other, he is presumed to be the servant of the owner. This presumption follows through the entire case and requires rebuttal evidence on the part of the owner (McLeod v. R. Co., 93 S.C. 71, 76 S.E., 19, 705), and the issue is one for the jury subject to the rule laid down in the case just cited."
The Burbage case, the Keen case, the Osteen case, 102 S.C. 146,86 S.E., 202, L.R.A., 1916-B, 629, the Williamsoncase, 140 S.C. 376, 138 S.E., 831, all recognize the patent principle that the presumption does not attach unless the person in possession was at the time, using the vehicle in the service of the owner.
In the Osteen case, cited in the opinion of the Chief Justice, it was held (syllabus): "One who is in possession of property of the owner, and who uses it in the service of theowner, is presumptively a servant of the owner."
In the Keen case, 124 S.C. 342, 117 S.E., 531, the foregoing quotation from the Osteen case was approved, and so in the Williamson case.
The declarations as part of the res gestae being eliminated, and there being no evidence tending to show that Hamilton was at the time using the car in the service of the defendant, the relied upon presumption of agency fading from the case, there remains not a vestige of evidence tending to show the fact at issue.
But assuming for the moment that there is some evidence tending to support the presumption, the uncontradicted evidence on behalf of the defendant explaining the circumstances of Hamilton's engagement effectually removes the presumption under the rule declared in the Burbage case: *Page 23 
"This presumption follows through the entire case and requires rebuttal evidence on the part of the owner (McLeodv. R. Co., 93 S.C. 71, 76 S.E., 19, 20, 705), and the issue is one for the jury subject to the rule laid down in the case just cited (the McLeod Case)."
The rule there stated is as follows: "The general rule is not, however, always applicable; for the evidence offered by the defendant may explain so clearly the act on which the presumption of negligence rests, and show due care so plainly and indisputably, that the presumption originally created would be completely destroyed. When no reasonable man could fail to come to the conclusion that the presumption had been so destroyed, and there is no other evidence of negligence, then it would not only be within the power of the Court, but its duty, to order a nonsuit or direct a verdict for the defendant."
Reviewing the evidence, then to ascertain whether the presumption, if it ever existed, has been removed, it appears that the Buick car had been owned until a short time before the accident by Mrs. Ely, wife of the president and general manager of the defendant company; she had traded it to the defendant for a Ford sedan; the delivery of the Ford car was delayed and Mrs. Ely was permitted to use the Buick car until delivery could be made; at the time of the accident Mrs. Ely was absent from the city, and during her absence her sister, Mrs. Mencken, who lived with her, was allowed to make use of the car. The driver Lee Hamilton was employed as abutler and chauffeur at the home of Mr. and Mrs. Ely, and had been so employed for several years; he had never workedfor the defendant company, but was the personal household servant of the Elys; about 2:30 p. m. of the day of the collision, Mrs. Mencken directed Hamilton to drive her in the car to the Gloria theatre, park the car and wait for her until the show was over; Hamilton without permission of any one concluded to occupy the car and the intervening time upon a personal mission of his own; he drove the car *Page 24 
to a place about seven miles away to collect a debt due him personally; he failed to find his man, and was told that he had gone to Summerville, whither Hamilton pursued his search; he did not find him there; and on his return to the city the collision occurred.
It appears to me that it would be impossible to reach any other conclusion from this evidence than that any possible presumption from the possession and operation of the car by Hamilton, as the agent of the defendant and about its business, had been completely dissipated. As the Court further said in the McLeod case: "It is true that circumstances or other direct evidence may so support the testimony of an employee that no other than a conclusion favorable to him on these points could be reasonably reached; and in such a case it would be the duty of the Court to announce the conclusion of law that the presumption of negligence from the killing of live stock had been completely rebutted, and that the plaintiff could not recover."
It is declared in the leading opinion that the defendant has waived objection to the testimony giving the declarations of Hamilton by not moving for a nonsuit and by offering testimony in contradiction of the witnesses who testified to the declarations. If the testimony was admissible, as the presiding Judge held, it was admissible upon the issue of Hamilton's agency; as long as it was in the case, the defendant did not have the slightest chance to prevail in a motion for a nonsuit. After it was received, the defendant had the unquestionable right to offer testimony in rebuttal; the jury may have believed the rebuttal testimony, in which event the admission would have worked no harm; it had the right to take that chance, however remote it may have appeared and as the result shows.
For these reasons, I am convinced that the defendant's motion for a directed verdict in its favor should have been granted. *Page 25 
                 ORDER ON PETITION FOR REHEARING